Nichols, Chief Justice.
The appellant was cited for contempt for failure to comply with a temporary alimony order. The appellee-wife filed suit for divorce, alimony, property settlement, and child support on the ground that the marriage was irretrievably broken. The appellant *39answered, admitting the marriage was irretrievably broken, but contested the alimony and property settlement issues. The appellant then filed a motion for judgment on the pleadings as to the divorce issue only. The trial court granted the divorce but failed to specifically reserve for later trial the remaining issues. Since the time for appeal from this order expired, the appellant contends that it is a final judgment. The appellant bases his contention on cases of this court which hold that once a divorce is granted and the alimony issue is not reserved for later decision, there is no relationship left on which to award alimony. He also contends that the temporary order is extinguished by the final judgment as a matter of law.
Argued April 12, 1977
Decided May 13, 1977.
Paul S. Weiner, for appellant.
Mitchell, Mitchell, Coppedge, Boyett & Wester, Erwin Mitchell, Susan W. Bisson, for appellee.
The grant of a judgment on the pleadings on the issue of divorce only is similar to the function performed by other orders entered prior to trial. It is interlocutory in nature and appealable only through the procedures set out in Code Ann. § 6-701 (a) 2. See Anderson v. Anderson, 237 Ga. 886 (230 SE2d 272) (1976); Anders v. Anders, 238 Ga. 79 (231 SE2d 64) (1976); Adams v. Adams, 238 Ga. 326 (232 SE2d 919) (1977).
Since the order granting judgment on the pleadings as to the issue of divorce is an interlocutory order and not a final judgment as contended by appellant, the temporary alimony order is still viable. The trial court did not err in finding the appellant in contempt, and there is no merit in any of the enumerations of error.

Judgment affirmed.


All the Justices concur.